DISSENTING OPINION.
The judgment of the court below should be affirmed. The error in admitting Dr. Speck's letter in evidence was rendered harmless by the introduction in evidence by the appellant of a letter from Dr. Meriwether to one of the appellant's attorneys. Dr. Speck's letter stated that the appellant had been diagnosed by the medical staff of the *Page 514 
Mississippi State Hospital as being "without psychosis, not insane."
Dr. Meriwether was a member of that medical staff, and his letter was to the same effect as Dr. Speck's as to the result of the examination of the appellant by that medical staff.